Order affirmed, with costs, and questions Nos. 1 and 2 answered by stating that from the petition and schedules the Supreme Court might find as a fact that the corporation was insolvent, and that, hence, it had jurisdiction to appoint a temporary receiver and grant an injunction. Questions 3 and 4 are not answered, the answer to the previous questions rendering them immaterial to the disposition of the appeal; no opinion.
Concur: PARKER, Ch. J., BARTLETT, HAIGHT, VANN, LANDON, CULLEN and WERNER, JJ.